 

[gccfrjmuw5uv000001.jpg]

Exhibit 10.13

 

February 13, 2020

 

Phil Kumin

 

Dear Phil,

 

I am pleased to offer you the position of Senior Vice President, Worldwide Sales
of Synaptics Incorporated (“Synaptics”), reporting to the President and Chief
Executive Officer of Synaptics. Your expected start date for the position is
March 30, 2020. You will receive a monthly salary of $31,250.00 that will be
paid on the 15th and last day of each month (corresponding to an annual salary
of $375,000).

 

You are eligible to receive an annual incentive target of 75% of your base
salary for each Synaptics fiscal year. Payment of the incentive will be based
first on company-wide performance, followed by department and individual goals
annually. Payment of any incentive amount is ultimately at the discretion of
Synaptics and is not guaranteed. Any annual incentive payable in Synaptics’
fiscal year 2020 will be prorated.

 

Your performance and base salary will be reviewed at the end of each fiscal year
as part of the Synaptics’ normal focal review process. Your first review is
expected to occur in July 2021, and any merit increase will be awarded after
that time.

 

You will be eligible to participate in Synaptics’ management equity incentive
program.  For Synaptics’ 2020 fiscal year, subject to the approval of the Board
of Directors of Synaptics (the “Board” ), you will receive an amount of Deferred
Stock Units (“RSUs”) corresponding to a $750,000.00 equity value and an amount
of Deferred Stock Award for Market Stock Units (“MSUs”) corresponding to a
$750,000.00 equity value.

 

Your RSUs will vest as follows: 1/4 of the RSU grant will vest on the date that
is one year from your employment start date, and 1/4 will vest each year
thereafter on the anniversary of your employment start date such that your award
will be fully vested on the fourth anniversary of your employment start date.
Your MSUs will vest as follows: 1/3 of the MSU grant will vest on October 31,
2020, and 1/3 will vest each year thereafter on October 31 such that this award
will be fully vested on October 31, 2022.

 

The foregoing equity grants will be granted under the Synaptics Incorporated
2019 Inducement Equity Plan. MSU achievement will be based on the Synaptics
total shareholder return performance as determined by the Board. The terms,
including share calculations, vesting schedules and performance periods, of the
RSU and MSU awards are as determined by the Board and are contingent on your
execution of grant notices and agreements in forms previously approved by the
Board. Vesting of the RSUs and MSUs is contingent on your continued employment
with Synaptics.

 

Upon approval of the Board, you will be designated an “Executive” under the
Synaptics Incorporated Change of Control Severance Policy for Principal
Executive Officers and a “Covered Executive” under the Synaptics Incorporated
Severance Policy for Principal Executive Officers. You agree to resign your
position as a director of Synaptics and any subsidiary or affiliate of Synaptics
as a pre-condition for receiving any severance or other payments or benefits
under either Severance Policy.

 

Your employment with Synaptics is for no specified period and constitutes “at
will” employment.  As a result, you are free to resign at any time, for any
reason, or for no reason. Similarly, Synaptics is free to conclude its
employment relationship with you at any time, with or without cause. This offer
is contingent upon successful completion of your background and references
screening.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your hire date, or our employment relationship with you may be
terminated.

 

You will receive our standard Proprietary Information and Invention Assignment
Agreement regarding protection of confidential information and assignment of
inventions.  If you accept this offer, it is required as a condition of your
employment that you return a signed copy of that agreement.

 

--------------------------------------------------------------------------------

 

[gccfrjmuw5uv000001.jpg]

 

 

In order to accept Synaptics’ offer, please sign and date this letter in the
space provided below. We would appreciate a response no later than February 28,
2020. This letter, along with the agreement relating to proprietary rights
between you and Synaptics, sets forth the terms of your employment with
Synaptics, and supersedes any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement signed by Synaptics and by you.

 

Phil, we are really looking forward to your continued contributions to Synaptics
and adding your experience and energy to our growing company.

 

Sincerely,

 

/s/ Michael Hurlston

 

Michael Hurlston

President and Chief Executive Officer

 

ACCEPTED AND AGREED TO

this 26 day of February, 2020

 

Signature:

/s/ Phil Kumin

 

Phil Kumin

 




Synaptics Incorporated • 1251 McKay • San Jose, CA 95131 USA

Ph: 408.904.1100 • Fax: 408. 904.1110

www.synaptics.com

--------------------------------------------------------------------------------

 

[gccfrjmuw5uv000001.jpg]

 

February 18, 2020

 

Phil Kumin

 

Dear Phil,

 

We refer to the offer letter that Synaptics Incorporated (including its
successors, “Synaptics”) provided to you as of February 26, 2020 in which
Synaptics offered you the position of Senior Vice President, Worldwide Sales
(the “Offer Letter”).  We provide this supplemental letter to address a
potential situation that may occur during your first year of employment.  

 

Should Synaptics terminate you for without “Good Cause” (with such capitalized
term as defined in the Synaptics Incorporated Severance Policy for Principal
Executive Officers), on or prior to March 31, 2021, Synaptics will provide a
cash payment of $2,156,250 minus:

 

 

1.

all salary paid to you on or prior to March 31, 2021;

 

2.

all cash incentives paid to you on or prior to March 31, 2021; and

 

3.

the aggregate value of all equity grants that have vested on or prior to March
31, 2021, with such value on a particular vesting date determined as
follows:  the number of actual shares delivered on such vesting date times the
Synaptics closing share price on that date.

 

The amount payable to you under this supplemental letter is subject to approval
of the Board of Directors of Synaptics and will be offset by (i) all amounts
payable to you, including the value of any equity vesting acceleration, under
the Synaptics Incorporated Severance Policy for Principal Executive Officers or
the Synaptics Incorporated Change of Control Severance Policy for Principal
Executive Officers (the “Severance Policies”), and (ii) any other cash
compensation or vested equity received from Synaptics on or prior to March 31,
2021.  In the event the foregoing offset amounts are equal or greater to the
amount payable under this supplemental letter, you will receive no benefits or
other payments under this supplemental letter.  The amount hereunder will be
payable within sixty (60) days of the date of your termination without Good
Cause.  

 

The amount payable to you under this supplemental letter is contingent upon your
execution of (and not revoking during any applicable revocation period) a valid,
enforceable, full and unconditional release of all claims you may have against
Synaptics (whether known or unknown) as of the date of termination without Good
Cause in such form as provided by Synaptics.  You further agree to resign your
position as a director of Synaptics and any subsidiary or affiliate of Synaptics
as a pre-condition for receiving any severance or other payments or benefits
under this supplemental letter and/or either Severance Policy. All Synaptics
equity incentives cease vesting as of the date of your termination without Good
Cause.

 

Nothing in this supplemental letter changes your status as an “at will” employee
of Synaptics. You are free to resign at any time, for any reason, or for no
reason, and Synaptics is free to conclude its employment relationship with you
at any time, with or without cause.

 

If you agree to the terms set forth in this supplemental letter, please sign and
date this letter in the space provided below. This letter, along with the Offer
Letter and the agreement relating to proprietary rights between you and
Synaptics, sets forth the terms of your employment with Synaptics, and
supersedes any prior representations or agreements, whether written or oral.
This supplemental letter expires on March 31, 2021, and may not be modified or
amended except by a written agreement signed by Synaptics and by you.

 

Sincerely,

 

/s/ Michael Hurlston

 

Michael Hurlston

President and Chief Executive Officer

Synaptics Incorporated • 1251 McKay • San Jose, CA 95131 USA

Ph: 408.904.1100 • Fax: 408. 904.1110

www.synaptics.com

--------------------------------------------------------------------------------

 

[gccfrjmuw5uv000001.jpg]

 

 

 

ACCEPTED AND AGREED TO

this 26 day of February, 2020

 

Signature:

/s/ Phil Kumin

 

Phil Kumin

 

Synaptics Incorporated • 1251 McKay • San Jose, CA 95131 USA

Ph: 408.904.1100 • Fax: 408. 904.1110

www.synaptics.com